Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Froats #66609 on 3/4/2021.
The application has been amended as follows: 
23.(Currently Amended) A system comprising:
at least one processor; and 
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising:
monitoring a plurality of data streams relayed through a plurality of routers in a connectivity service provider environment;
sampling packets of a first data stream received at a first router of the plurality of routers based on a determination that the first data stream is one of a predetermined number of data streams with highest data rates among the plurality of data streams;

generating the stream signature based at least on the filtered packets, the stream signature comprising an identification of the first router at which the sampled packets were received; 
determining, based at least in part on the stream signature and the identification of the router, that the first data stream is similar to a second data stream relayed through a second router different than the first router; and
rerouting, based on the determining, at least the first data stream within the connectivity service provider environment causing the first data stream to be relayed using the second router instead of the first router.

24.	(Previously Presented) The system of claim 23, wherein the stream signature is generated further based at least on a source address and a destination address of at least one packet of the filtered packets.

25.	(New) The system of claim 23, wherein the stream signature is generated without parsing a payload of the filtered packets.

26.	(Previously Presented) The system of claim 23, wherein the stream signature is generated further based on statistical information about the first data stream comprising at least one of:

variance of data rate;
skewness of data rate;
minimum data rate; or
maximum data rate.

27.	(Previously Presented) The system of claim 23, wherein the first data stream is sampled according to a predetermined time interval, and wherein the first data stream is sampled for a predetermined time period.

28.(Canceled)
29.(Canceled)
30.(Canceled)
31.(Canceled)
32.(Canceled)
33.(Canceled)
34.(Canceled)
35.(Canceled)

36.	(Currently Amended) A method for identifying similar data streams in a connectivity service provider environment, the method comprising:
monitoring a plurality of data streams relayed through a plurality of routers in a connectivity service provider environment;
based on a determination that the first data stream is one of a predetermined number of data streams with highest data rates among the plurality of data streams;
filtering the sampled packets to exclude at least one packet based on a determination that the at least one packet does not change a stream signature for the first data stream;
generating the stream signature based at least on the filtered packets, the stream signature comprising an identification of the first router at which the sampled packets were received; 
determining, based at least in part on the stream signature and the identification of the router, that the first data stream is similar to a second data stream relayed through a second router different than the first router; and
rerouting, based on the determining, at least the first data stream within the connectivity service provider environment causing the first data stream to be relayed using the second router instead of the first router.

37.	(Previously Presented) The method of claim 36, wherein the stream signature is generated further based at least on a source address and a destination address of at least one packet of the filtered packets.

38.	(Previously Presented) The method of claim 36, wherein the stream signature is generated without parsing a payload of the filtered packets.


mean of data rate;
variance of data rate;
skewness of data rate;
minimum data rate; or
maximum data rate.

40.	(Previously Presented) The method of claim 36, wherein the first data stream is sampled according to a predetermined time interval, and wherein the first data stream is sampled for a predetermined time period.

41.(Canceled)

42.(Canceled) 
Please cancel claims 1-22, 28-35, 41-42.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 23-27, 36-40 are allowable over the prior art of record: the closest prior art of record (Sagy et al. U.S. patent application publication 20140351280 and Hiie U.S. Patent App Pub 20100268840) does not teach or suggest in detail "monitoring a plurality of data streams relayed through a plurality of routers in a connectivity service provider environment; 
Sagy teaches a computer implemented method involves determining multiple synchronous points (SP-1 to SP-i) in a data item. The synchronous points are provided with the sequence of bits in the data item. The corresponding block of bits in the data item is determined for each synchronous point. The corresponding block signatures (H-b-1 to H-b-i) are determined by applying a hash function or message digest function to the block of bits. The data item signature is formed by associating each synchronous point with the corresponding block signature of the corresponding block of bits.
Hiie teaches a transmission method involves transmitting routing information comprising second identifier to intermediate node. A data stream is transmitted from 
Whereas, stated above, Applicant's claimed invention states "monitoring a plurality of data streams relayed through a plurality of routers in a connectivity service provider environment; sampling packets of a first data stream received at a first router of the plurality of routers based on a determination that the first data stream is one of a predetermined number of data streams with highest data rates among the plurality of data streams; filtering the sampled packets to exclude at least one packet based on a determination that the at least one packet does not change a stream signature for the first data stream; generating the stream signature based at least on the filtered packets, the stream signature comprising an identification of the first router at which the sampled packets were received; determining, based at least in part on the stream signature and the identification of the router, that the first data stream is similar to a second data stream relayed through a second router different than the first router; and rerouting, based on the determining, at least the first data stream within the connectivity service provider environment causing the first data stream to be relayed using the second router instead of the first router". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent case 10437829. Examiner has reviewed the search strategies and results of parent case. Examiner finds those .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINOS DONABED/Primary Examiner, Art Unit 2444